Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Lanclos et al. (US 9080433), as discussed in the action dated 10/5/21.
The prior art of record fails to disclose, alone or in combination, the key features of “an intermediate sub, coupled to the tandem opposite the perforating gun, the intermediate sub receiving at least a portion of the primary igniter, the intermediate sub having a fuse and secondary igniter; and a setting tool coupled to the intermediate sub, the setting tool receiving a setting signal via the secondary igniter” in combination with the other limitations currently presented in the combination of claim 1.
The prior art of record fails to disclose, alone or in combination, the key features of “a cartridge assembly, positioned within the channel, the cartridge assembly having circuitry for transmitting electrical signals from the first end to the second end; and a primary igniter, the primary igniter electrically coupled to the cartridge assembly via a downhole contact formed completely within the body” in combination with the other limitations currently presented in the combination of claim 8.
The prior art of record fails to disclose, alone or in combination, the key features of “positioning the cartridge assembly within a channel extending through a tandem sub; and positioning a primary igniter proximate the cartridge assembly, the primary igniter being within a body of the tandem sub to confirm a downhole contact between the primary igniter and the cartridge assembly within the body” in combination with the other limitations currently presented in the combination of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676